      Case 16-10570   Doc 24   Filed 05/07/19 Entered 05/07/19 17:44:48   Desc Main
                                 Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                 )     Case No:        16-10570
      Nicole Preston                    )
             Debtor,                    )     Chapter:        Chapter 13
                                        )
                                        )     Judge:           Jack B. Schmetterer

                                 AMENDED NOTICE OF HEARING

To:       Nicole Preston, 9750 Crescent Park Circle 408, Orland Park,
          IL, 60462

           Tom Vaughn, 55 E. Monroe St # 3850 , Chicago, IL, 60603

          Office of the US Trustee, 219 S. Dearborn, Suite 873,
          Chicago, IL 60604

          Bank of America NA, PO Box 902284, El Paso, TX 79998-2238


PLEASE TAKE NOTICE that on Wednesday, June 12th, 2019 at 10:00am, I
shall appear before the Honorable Judge Jack B. Schmetterer in 219
S. Dearborn St., Courtroom 682, Chicago, IL and then and there
present the attached OBJECTION TO THE CLAIM OF BANK OF AMERICA, a
copy of which is attached hereto.


                                      By:    __/s/ Charles Field Kinzer___
                                               Charles Field Kinzer

                               CERTIFICATE OF SERVICE

I, Charles Field Kinzer, hereby certify that I served a copy of this
Notice along with the aforementioned document upon the above
parties, by causing the same to be mailed in a properly addressed
envelope, postage prepaid, at 55 E. Monroe, Suite 3400, Chicago,
Illinois, before the hour of 5:30 p.m., on May 8th, 2019.


                                      By:    ___/s/ Charles Field Kinzer___
                                               Charles Field Kinzer

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph):   312.332.1800 (Fax):           877.247.1960
   Case 16-10570   Doc 24   Filed 05/07/19 Entered 05/07/19 17:44:48   Desc Main
                              Document     Page 2 of 3


              IN THE UNITED STATES OF BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                              )     Case No:        16-10570
      Nicole Preston                 )
             Debtor,                 )     Chapter:        Chapter 13
                                     )
                                     )     Judge:           Jack B. Schmetterer

               OBJECTION TO THE CLAIM OF BANK OF AMERICA


NOW COMES the Debtor, Ms. Nicole Preston (the “Debtor”), by and

through his attorneys, Geraci Law, LLC, to present his OBJECTION TO

THE CLAIM OF BANK OF AMERICA and state as follows:

  1.   This Court has jurisdiction pursuant to 11 U.S.C. 1334 and

       this is a “core proceeding” under 28 U.S.C. 157(b).

  2.   The Debtor filed a petition for bankruptcy protection under

       Chapter 13 of the US Bankruptcy Code and a plan of

       reorganization on 03/28/2016.

  3.   On 5/5/2016, Bank of America (hereinafter the “Creditor”)

       filed a proof of claim (6-1) in the amount of $758.08.               (See

       attached Exhibit A.)

  4.   The Debtor does not recall ever having an account with

       Creditor.    Creditor’s claim does not provide any proof of any

       transactions between Creditor and the Debtor.

  5.   The claim filed by the creditor in this case is invalid

       pursuant to 11 U.S.C. 502(b)(1).
 Case 16-10570   Doc 24
                     Filed 05/07/19 Entered 05/07/19 17:44:48 Desc Main
                       Document     Page 3 of 3
WHEREFORE, the Debtor, Ms. Nicole Preston prays that this Court

enter an order disallowing the claim of Bank of America and for

such further additional relief that this Court may deem just and

proper.




                                       ___/s/ Charles Field Kinzer__
                                          Charles Field Kinzer




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax):        877.247.1960
